Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/5/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3 and 5-31 are pending and are presented for examination.  

Response to arguments
The argument of applicant or attorney is not supported.  No specification, or definition in the art shown. The applicant or attorney merely states “it is known in the art” without showing any evidence.  Regards issues in 112 rejection, see also international opinion.  Also applicant or attorney admitted (page 9) “The confusion appears to be purely in Applicant's choice of words to describe these rotors 33, 34, 35, and 36 visible in Figures 3-8.”   Applicant’s own lexicon is required to be sufficiently explained in the specification, but none is provided.  In patent rule, “Use of Unconventional Terminology, Cannot Be Examined”.  MPEP 702.01  
MPEP 2145
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

(1) “minimal destructive interaction” – it was not defined meaning in specification as argued by applicant or attorney.  


    PNG
    media_image1.png
    96
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    671
    media_image2.png
    Greyscale

Per whole description, it appears the confusing descriptions in specification are due to translation or typo error when composing patent application that often happens.  

(3)  “slot rotor” -  Contrary to the argument of applicant or attorney, the term is not used among ordinary skills in the art.  See also international opinion.  In this response, it wrote the term is supported “where each rotor cavity 1, 2, 3, 4 comprises wire slots 5.”   
 
    PNG
    media_image3.png
    114
    599
    media_image3.png
    Greyscale

However, note that wire slots 5 are of the stator.  
When terms are defined with specific definitions in disclosure, examiner would do search and interpret accordingly.   Applicant is required to define officially in the specification or claim.  

(4) Claim 4 is described by cited prior art.  The applicant recites same feature as his/her previous application.  Both HOLCOMB (WO 2013171728 A2 and HOLCOMB (US 20120206003 A1) in IDS are in the same extension for same magnetic polarity concept. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 5-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
(1) Claim 1 refers “minimal destructive interaction” such that “minimal destructive interaction is caused between magnetic fields of each rotor and induced magnetic fields of the stator when the power generator is connected to an electric load”.   
It is vague and indefinite.  What is “minimal” in destructive interaction ?  what is destructive interaction, i.e., what has been destructed by the interaction ?  Clear definition required.  
(2) Claim 1 refers “induced magnetic field of stator”.  It is vague and indefinite.  Examiner believes, in physics, exact terminology “induced magnetic field of stator” is not 

    PNG
    media_image2.png
    220
    671
    media_image2.png
    Greyscale

Note that EMF is not magnetic field in physics.  Clear definition required, even if it is applicant’s own lexicon.   
(3) Claim 1 refers “slot rotor”.  It is vague and indefinite.  Rotor has slots ? or rotor is placed in slot or cavity in stator ?, or rotor is called as slot rotor by own lexicon ? 
See [0071 - US 20190393765 A1] reciting “The rotor cavities contain stator wire slots 5 and are surrounded mu metal shielding 2.  The rotor cavities contain stator wire slots 5 and are surrounded mu metal shielding 2. Each rotor cavity contains 18 wire slots, but not limited to 18 wire slots, 1-6, 7-12, and 13-18 for coil sets P.sub.1, P.sub.2, P.sub.3, respectively.” 
Rotor is not stator, hence, stator has 18 wire slots 5.  Rotor does not have slots.  If so, drawing objection applied below conditionally.  
Claims 3, 5-31 are dependents. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-16 and 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over HOLCOMB (WO 2013171728 A2, IDS).  

As for claim 1, HOLCOMB discloses a power generator (title, etc.), comprising: 
a stator having slots (5041) and stator coils (5031 - 5037); 
a series of slot rotors (5029,#1 ...#8) placed in relation to the stator coils.  Following is functional limitation “such that minimal destructive interaction is caused between magnetic fields of each rotor and induced magnetic fields of the stator when the power generator is connected to an electric load.”
While vague and indefinite, it is best interpreted as below.  
In particular par.312: "pole cancellation and geometric isolation removes only effective load drag forces on this generator"; and par.314: "the windings are also as in FIG. 50 wound in such a fashion to cancel load induction polarity in the stator which is a major 
HOLCOMB further discloses (see paragraphs 310 - 322 and Fig.44, 46 -59 that first members (#1 ...4) of the slot rotors (5029) are distributed along the outer periphery of a first stator section having induction windings accommodated in the slots (5041) (Fig.49)); and 
wherein the first members of slot rotors contain permanent magnets that have a first magnetic polarity on 360.degree. of the external face of the slot rotors, and a second polarity on 360.degree. of the inner face and adjacent to a shaft of the slot rotors (Figs. 49, 60, 61; par.303, 312). 
Note that HOLCOMB discloses “another embodiment” configured in unipolar entire of the rotor at each half cycle.  Hence, entire one surface is north or south pole, the opposite entire side is south or north pole at the each cycle moment.  

    PNG
    media_image4.png
    388
    723
    media_image4.png
    Greyscale



As for claim 3, HOLCOMB discloses the power generator of claim 2, further comprising: the slots of the first stator section are axially aligned along a lengthwise and depthwise axis (Fig.44: stators are made of axially stacked laminations. Therefore, stator sections are axially aligned along a lengthwise and depthwise axis). 
As for claim 5, HOLCOMB discloses the power generator of claim 2, wherein the slot rotors (#1 ...#4) are distributed along the outer periphery alternating in polarity (N-S,S-N,N-S,S-N) from first magnetic polarity to second magnetic polarity (Fig. 48). 
As for claim 6, HOLCOMB discloses the power generator of claim 2, wherein the slot rotors are configured such that the first pole having a first magnetic polarity (N) and the second pole having a second magnetic polarity (S) are located in geometrically adjacent corners of the stator body (Fig.51 and par.314). 
As for claim 7, HOLCOMB discloses the power generator of claim 6, wherein the first side of a stator armature coil is excitable by a first magnetic polarity while a second side of the same stator armature coil is excitable by a second magnetic polarity such that a moving flux density is provided in the induction windings to induce a DC current to flow therein (Fig.53 and paragraph 316. Note that this arrangement is very similar to Fig. 1 of the present application). 

As for claim 8, in another interpretation, HOLCOMB discloses the power generator of claim 5, further comprising a drive wheel (a central gear mechanism) [0224, 0305] for rotation of the slot rotors. 
As for claim 9, HOLCOMB discloses the power generator of claim 8, wherein the drive wheel comprises a non-ferromagnetic disc (magnet insert on rotor attached to rotor gear) [0013, 0015, 0175, 176, etc.] containing two static magnets on the outer periphery separated by 180.degree.  Non-ferromagnetic is described either by “a non-ferrous mechanism which contains freewheeling permanent magnet inserts” or “stainless steel insert”. 
As for claim 10, HOLCOMB discloses the power generator of claim 9, wherein the magnetic disc is mounted on a central drive shaft by use of a bearing mechanism [0180-0186].
As for claim 11, HOLCOMB discloses the power generator of claim 10, further comprising a plurality of DC electromagnets [0220, etc.] spaced a predetermined number of degrees apart and in proximity to the edge of the magnetic disc.  
As for claim 12, HOLCOMB discloses the power generator of claim 11, wherein the DC magnets are placed on the outer periphery of the magnetic disc such that north pole faces the outer periphery and south pole the inner periphery for each static magnet separated by 180.degree. on the face of the disc (Figs. 48-49).


    PNG
    media_image5.png
    161
    684
    media_image5.png
    Greyscale

As for claim 14, HOLCOMB discloses the power generator of claim 13, wherein each relay is operable to close a DC power circuit to two of the electromagnets distributed 180.degree. apart from each other next to the circumference of the magnetic disc.  The feature is obvious since the electromagnets distributed 180 degree has been disclosed and relays are obvious elements in PLC controller for energizing.  
As for claim 15, HOLCOMB discloses the power generator of claim 14, wherein the programmable logic center (PLC) is configured such that one relay is exited for a predetermined duration followed by a rotational excitation in the remaining relays, each being excited for the predetermined duration.  The claimed feature is how being operated in the structural claim.  MPEP 2114 states “The manner of operating the device does not differentiate apparatus claim from prior art.”  Since PLC controller being used, operation as claimed would have been obvious. 


As for claim 20, HOLCOMB discloses the power generator of claim 1, wherein the stator coils include three coil sets (paragraph 316: stator coils may also be three phase coils). 
As for claim 21, HOLCOMB discloses the power generator of claim 20, wherein coils within each coil set are connected in series for generating DC power [0248].
As for claim 22, HOLCOMB discloses the power generator of claim 15, wherein the PLC is programmed to pulse a signal to a relay which in turn closes the DC circuit for the predetermined duration in series [0280, 0302].
As for claim 23, HOLCOMB discloses the power generator of claim 22, wherein the PLC is powered by a common battery which also powers an electrical load (see 4198, Fig. 30) [0280].
As for claim 24, HOLCOMB discloses the power generator of claim 23, further comprising an on-off switch which breaks the circuit from the common battery to the PLC [0288].
As for claims 25-26 HOLCOMB merely silent to explicitly describe the PLC controller comprising MOSFET transistor and a transistor voltage regulator as recited.  However, it is notoriously old and well known in the art to have a MOSFET transistor and a transistor voltage regulator in the controller, and therefore the examiner hereby takes official notice.  Therefore, it would have been obvious to a person of ordinary skill 
As for claim 27, HOLCOMB discloses the power generator of claim 1, wherein the stator is constructed of laminated electrical steel (paragraph 318 and Fig.55), or laminated graphene, or a combination of laminated electrical steel and laminated graphene. 
As for claim 28, HOLCOMB discloses the power generator of claim 1, wherein the stator coils are made of copper (par.0105, etc.), aluminum, graphene, and/or ceramic.  Besides, it is notoriously old and well known in the art to have as claimed. For example, refer IDS, US 20120206003 A1 [0007, 0051]. 
As for claim 29, HOLCOMB discloses the power generator of claim 1, wherein the stator has a substantially square shape, with rotor cavities located in the corners of the square, where the stator section is concentric about the longitudinal axis (Fig.49 and paragraph 312).  The applicant’s shape is similar as well. 
As for claim 30, HOLCOMB discloses the power generator of claim 1, wherein the slots are wired such that 360.degree. of slots are wound in a counter clockwise direction and are lapped by 360.degree. of slots wound in a clockwise direction between the two adjacent rotor cavities (Fig.49 and paragraph 303, 312).  
As for claim 31, HOLCOMB discloses the power generator of claim 30, wherein the lapped winding is such that an induced north pole cancels an induced south pole thereby electromagnetically isolating the rotor standing magnetic pole from the induced potential stator magnetic pole (Fig.49 and paragraph 312).  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over HOLCOMB in view of Conde Mendez (US 20130002077 A1, IDS).  
As for claims 17-19, HOLCOMB discloses the power generator of claim 8, wherein the drive wheel is connected to a central shaft which is also connected to a non-ferromagnetic cog wheel as claimed.  However, while describing a central gear mechanism to drive the shafts of the slot rotor mechanism [0224, 0305], it is not explicitly described a central shaft.  However, Conde Mendez discloses a central gear mechanism (Fig. 4) having a central shaft (9).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of HOLCOMB with that of Conde Mendez for integrating rotor shafts to load or drive wheel.  As result, wherein the drive wheel is connected to a central shaft which is also connected to a non-ferromagnetic cog wheel (i.e., gear), wherein the cog wheel on the central shaft meshes with a smaller cog wheel on the shaft of each of the four rotors, and wherein of the cog wheel is set to a predetermined ratio to the smaller cog wheels. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date Of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened Statutory period, then the shortened statutory .period will expire on the date the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/Primary Examiner, Art Unit 2834